ORDER OF COURT
The court’s opinion, dated April 8, 2002, is hereby withdrawn, and the judgment dated April 8, 2002, is vacated. See the opinion and judgment dated August 30, 2002.
The panel having withdrawn the opinion dated April 8, 2002, the petition for rehearing and suggestion for rehearing en banc, filed by the appellants Migliore, Raddatz and Taylor, is denied as moot.
Appellees’ motion to strike the appellants’ petition for rehearing and suggestion for rehearing en banc, and request for sanctions is denied as moot.